USCA11 Case: 21-12097      Date Filed: 05/31/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12097
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KARL T. WALDON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:00-cr-00436-BJD-JBT-1
                   ____________________
USCA11 Case: 21-12097            Date Filed: 05/31/2022       Page: 2 of 6




2                         Opinion of the Court                    21-12097


Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
        Karl T. Waldon, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his motion to reduce his sentence
or grant him compassionate release under §§ 404 and 603 of the
First Step Act, Pub. L. No. 115-391, 132 Stat. 5194. See 18 U.S.C. §§
3582(c)(1)(B), 3582(c)(1)(A). Because Mr. Waldon’s drug convic-
tions were grouped together, and he was sentenced under 21
U.S.C. § 841(b)(1)(C)—an offense not expressly changed by the Fair
Sentencing Act—he is not eligible for a sentence reduction under
§ 404 of the First Step Act. See Terry v. United States, 141 S. Ct.
1858, 1863–64 (2021). Mr. Waldon’s request for compassionate re-
lease likewise fails. First, Mr. Waldon did not exhaust his adminis-
trative remedies. Second, he does not dispute the district court’s
finding that the 18 U.S.C. § 3553(a) factors do not warrant his re-
lease. See United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021). Accordingly, we affirm.1
                                      I
       In 2000, a grand jury indicted Mr. Waldon—then a Jackson-
ville deputy sheriff—on multiple counts of drug trafficking, depri-
vation of rights under color of law, witness tampering, obstruction

1We assume the parties’ familiarity with the facts and procedural history and
set out only what is necessary to explain our decision. As to issues not dis-
cussed, we summarily affirm.
USCA11 Case: 21-12097         Date Filed: 05/31/2022    Page: 3 of 6




21-12097               Opinion of the Court                         3

of justice, and murder. A jury found Mr. Waldon guilty of all
charges except for one narcotics count, and the district court sen-
tenced him to life in prison. As to the drug trafficking counts, it is
relevant to note that Mr. Waldon was sentenced under the penalty
provisions of 21 U.S.C. § 841(b)(1)(C).
       In 2019, Mr. Waldon, proceeding pro se, filed a motion ar-
guing that extraordinary and compelling circumstances supported
his release from confinement and that the 18 U.S.C. § 3553(a) fac-
tors supported his request. The district court properly construed
Mr. Waldon’s motion as a motion for compassionate release or re-
duction in sentence under § 603 of the First Step Act and 18 U.S.C.
§ 3582(c)(1)(A) and ordered the government to respond.
See United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990)
(holding that courts are obligated to “look behind the label” of pro
se inmate filings to determine whether they are cognizable under
another remedial statutory framework).
       After briefing from the government, the district court de-
nied Mr. Waldon’s motion, finding that he had not exhausted his
administrative remedies nor demonstrated any extraordinary and
compelling reasons warranting release, and that the § 3553(a) fac-
tors did not support his release. The district court further ruled
that Mr. Waldon was not eligible for a sentence reduction under §
404 of the First Step Act because he had not been convicted of a
crack cocaine offense under 21 U.S.C §§ 841(b)(1)(A)(iii) or
(b)(1)(B)(iii).
USCA11 Case: 21-12097         Date Filed: 05/31/2022     Page: 4 of 6




4                       Opinion of the Court                 21-12097

       On appeal, Mr. Waldon, still proceeding pro se, argues that
he was eligible for a sentence reduction under § 404 of the First
Step Act, that he exhausted his administrative remedies with re-
spect to his request for compassionate release, and that he pre-
sented extraordinary and compelling reasons warranting his re-
lease. Significantly, he does not dispute the district court’s finding
that the § 3553(a) factors did not warrant compassionate release.
                                  II
        We review de novo a district court’s determination of a de-
fendant’s eligibility for a sentence reduction under § 404 of the First
Step Act and 18 U.S.C. § 3582(c)(1)(B). See United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). We review for abuse of dis-
cretion a district court’s denial of a prisoner’s motion for compas-
sionate release under § 603 of the Act and 18 U.S.C. § 3582(c)(1)(A).
See id.
                                  A
       In 2018, Congress enacted the First Step Act, which made
the changes to statutory penalties for covered offenses provided
under the Fair Sentencing Act retroactive. See First Step Act § 404.
In United States v. Jones, we held that a movant was convicted of
a “covered offense” if he was convicted of a crack offense that trig-
gered the penalties in 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii). 962
F.3d 1290, 1301 (11th Cir. 2020). Recently, the Supreme Court fur-
ther clarified that the Fair Sentencing Act did not modify the statu-
tory penalties for subparagraph (C) offenses. Terry 141 S. Ct. at
USCA11 Case: 21-12097           Date Filed: 05/31/2022      Page: 5 of 6




21-12097                 Opinion of the Court                            5

1863–64. As such, a person convicted under § 841(b)(1)(C) is not
eligible for a sentence reduction under the First Step Act for that
crime. See id. at 1862–63.
        Mr. Waldon was convicted and sentenced under
§ 841(b)(1)(C)—not § 841(b)(1)(A)(iii) or (B)(iii). As such, the dis-
trict court did not err in holding that he is ineligible for a sentence
reduction under the First Step Act. Simply stated, Mr. Waldon was
not sentenced for a covered offense. See First Step Act § 404; Terry,
141 S. Ct. at 1862–64.
                                    B
        A district court may not grant compassionate release unless
it makes three findings: that (1) there are “extraordinary and com-
pelling reasons” to do so; (2) any sentence reduction is consistent
with § 1B1.13; and (3) the § 3553(a) factors weigh in favor of com-
passionate release. United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021). A prisoner seeking compassionate release is also
required to exhaust his administrative remedies before requesting
relief from the district court. 18 U.S.C. § 3582(c)(1)(A); United
States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). 2
       Mr. Waldon’s brief is completely silent as to the district
court’s determination that the § 3553(a) factors do not weigh in fa-
vor of his release. And though we construe pro se briefs liberally,


2 The failure to exhaust administrative remedies, however, is not jurisdic-
tional. See Harris, 989 F.3d at 911.
USCA11 Case: 21-12097         Date Filed: 05/31/2022     Page: 6 of 6




6                       Opinion of the Court                 21-12097

issues not briefed on appeal by a pro se litigant are deemed aban-
doned. See Timson v. Sampson, 518 F.3d 870, 873 (11th Cir. 2008).
Where an appellant completely fails to properly challenge one of
the grounds on which the district court based its judgment, “he is
deemed to have abandoned any challenge of that ground, and it
follows that the judgment is due to be affirmed.” Sapuppo v. All-
state Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
       Even if we were to assume that Mr. Waldon exhausted his
administrative remedies, that there are extraordinary and compel-
ling reasons for his release, and that a sentence reduction would be
consistent with § 1B1.13, his failure to dispute the district court’s
finding that the § 3553(a) factors do not weigh in favor of compas-
sionate release is fatal to his claim. Because he fails to properly
challenge the district court’s denial of his motion for compassion-
ate release, it must be affirmed. See id. at 680.
                                  III
        In sum, the district court did not err in denying Mr. Wal-
don’s motion to modify his sentence because he was not sentenced
for an offense covered by the First Step Act. And because his brief
does not properly challenge the district court’s denial of his motion
for compassionate release, that denial must be affirmed. 3
       AFFIRMED


3 We deny as moot the government’s motion for summary affirmance and to
stay the briefing schedule.